UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three month period ended March 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Euro Group of Companies, Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4070586 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Euro Group of Companies Inc. 10 Midland Avenue, Port Chester, NY 10573 (914) 937-3900 (Address and telephone number of principal executive offices, principal place of business, and name, address and telephone number) ICT Technologies, Inc. (former name) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b.2 of the Exchange Act) Yes [ ] No[x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, par value $0.001, 115,220,793 shares issued and outstanding as ofJune 14, 2011. EURO GROUP OF COMPANIES, INC. TABLE OF CONTENTS Page Part I - Financial Information Item 1 - Financial Statements Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 (unaudited) F-1 Consolidated Statements of Operations for the three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) F-2 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and March 31, 2010 (unaudited) F-3 Notes to Consolidated Financial Statements F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 4T.Controls and Procedures 4 PART II - OTHER INFORMATION Item 1.Legal Proceedings 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3.Defaults Upon Senior Securities 5 Item 4.Submission of Matters to a Vote of Security Holders 5 Item 5.Other Information 5 Item 6.Exhibits and Reports on Form 8-K 5 SIGNATURES 6 i EURO GROUP OF COMPANIES, INC. CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 (Unaudited) (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $147,597 and $147,597, respectively Loan receivable - short term Inventory Deposits for future inventory purchases Prepaid Expenses Total current assets Property and equipment, less accumulated depreciation of $212,730 and $194,573 respectively - Security deposits - retail store TOTAL ASSETS $ $ CURRENT LIABILITIES Bank overdrafts $ $ Accounts payable and accrued expenses Payroll taxes and withholdings Deferred activations Customer deposits Common stock subject to put feature (Note 10) Total current liabilities LONG TERM LIABILITIES Loans Payable Loans payable to related parties TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIENCY) Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued - - Common stock, $.001 par value, 200,000,000 shares authorized; issued and outstanding 115,246,793, and 115,246,073 shares, respectively Additional paid-in capital Subscription receivable ) ) Retained earnings (deficit) ) ) Total stockholders' equity (deficiency) ) ) TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIENCY) $ $ See notes to consolidated financial statements F-1 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31 (Unaudited) (Unaudited) Sales $ $ Less Cost of sales Gross profit Selling, general and administrative expenses Gain (Loss) from operations ) ) Loss from inventory adjustment - ) Net gain ( loss ) $ ) $ ) Basic and diluted earnings (loss) per common share ) Weighted average shares outstanding basic and diluted See notes to consolidated financial statements F-2 EURO GROUP OF COMPANIES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Net gain/(loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Depreciation and amortization Loss on inventory adjustment - Stock-based compensation - - Provision for returns and allowance for doubtful accounts and bad debts write-offs - Changes in operating assets and liabilities Receivables - Inventories Deposits for future inventory purchases - ) Deposit and prepaid expenses - ) Customer deposits and deferred activations - Accounts payable and accrued expenses ) ) Common stock subject to put feature - Payroll taxes and withholdings - ) Net cash (used for) operating activities ) Investing Activities Property and equipment disposals - Net cash used for investing activities - Financing Activities Increase (decrease) in loans payable to related parties Proceeds from loans - ) Proceeds from sale of common stock - - Net cash provided by financing activities - Net increase (decrease) in cash Cash and cash equivalents at beginning of period Cash at end of period $ $ Significant non-cash investing and financing activities: … shares were issued for $5,000 worth of legal services In quarter ending March 31, 2010 See nots to consolidated financial statements F-3 EURO GROUP OF COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (UNAUDITED) NOTE 1-Organization and Business Operations Euro Group of Companies, Inc. ("EGCO") formerly ICT Technologies, Inc. ("ICTT") was incorporated in Delaware on May 27, 1999. EGCO has five wholly owned subsidiaries; Europhone USA, Inc. ("FONE1"), a New York corporation incorporated on March 17, 2000; Europhone Inc. ("FONE2"), a New York corporation incorporated on May 24, 2001; Eurospeed, Inc. ("EUROSPEED"), a New York corporation incorporated on November 19, 2001, Eurokool, Inc. ("EUROKOOL"), a New York corporation incorporated on February 21, 2002; and Europhone USA, LLC ("EUROFONE"), a New York limited liability company formed on August 2, 2002. EGCO and its subsidiaries (collectively, the "Company") operate from leased offices in Port Chester, New York. EGCO acts as a holding company and its subsidiaries were formed to engage in the distribution of various products manufactured by unrelated third parties. NOTE 2- Interim Financial Statements The unaudited financial statements for the three months endedMarch 31, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflected all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of March 31, 2011 and the results of operations and cash flows for the three months ended March 31, 2011. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three month period ended March 31, 2011 are not necessarily indicative of the results to be expected for the entire year ending December 31, 2011. The balance sheet at December 31, 2010 has been derived from the financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission's rules and regulations. These unaudited financial statements should be read in conjunction with the financial statements and notes thereto for the year ended December 31, 2010 as included in our report on Form 10-K. NOTE 3- Inventories Inventory as of March 31, 2011 was $76,798, comprised of World Sim cards and other telecommunications related products. NOTE 4-Bank Overdrafts At March 31, 2011, bank overdrafts (inactive status) consisted of: ICTT bank account overdraft facility $ FONE1 bank account overdraft facility Total $ The overdraft facilities provide for interest at a rate of 9% per annum. Repayment is past due and the bank has orally agreed to suspend the accrual of interest on the balance through December 31, 2012. The loans are personally guaranteed by the Company’s chief executive officer. F - 4 NOTE 5-Property and Equipment Property and equipment consisted of the following: March 31, December 31, Computer equipment and software $ $ Furniture and Fixtures Leasehold Improvements Less accumulated and depreciation ) ) Property and equipment, net of accumulated depreciation $ 0 $ Depreciation expense for the three months ended March 31, 2011 and 2010 was $18,204 and $17,698, respectively. NOTE 6- Income Taxes EGCO files consolidated income tax returns with its subsidiaries for federal and state reporting purposes. For the three months ended March 31, 2011 and 2010, the provision for (benefit from) income taxes consisted of: Threemonths ended March 31, Current Federal $ $ State Total current provision Deferred Federal State Total deferred provision Total income tax expense $ $ Deferred income taxes arise from temporary differences resulting from income and expense items reported in different periods for financial accounting and tax purposes. The sources of deferred income taxes and their tax effects are the result of nondeductible provisions for returns and doubtful accounts and net operating loss carry-forwards. The benefit resulting from deferred taxes has been fully reserved. NOTE 7- Payroll Taxes and Withholdings At March 31, 2011 payroll taxes and withholdings consisted of: Federal social security and income tax $ New York State income tax New York State Department of Labor New Jersey State income tax New York State Workers’ Compensation Board $ The balances represent unpaid payroll taxes and withholdings for certain periods from October 2002 to March 31, 2011. The Company has asked the Internal Revenue Service to consider a revised installment schedule to pay its Federal liability but has not reached such an agreement. F-5 NOTE 8- Loans Payable to Related Parties At March 31, 2011, net loans payable to related parties consisted of: Due to chief executive officer and affiliates: $ Total The loans payable to related parties do not bear interest and were due on demand. In March 2011, the related parties agreed not to demand repayment of these loans without 370 days notice, and accordingly the Company continues to classify these loans as long term liabilities. NOTE 9-Common Stock Subject to Put Feature Six shareholders who purchased 496,000 shares of common stock at a price per share of $0.25 in the fourth quarter 2008 have the right to "put" those shares of common stock back to the Company at a price per share of $0.50, at any time six months after the date of purchase. Accordingly, the Company has classified the proceeds from these sales as a current liability, and has excluded these shares from stockholders' equity(deficiency). The $124,000 potential increase in the amount to be paid is being expensed as interest expense over the six month period succeeding the respective purchases. An interest expense charge of $41,333 has been taken in the fourth quarter 2008, and the balance was recognized in 2009.In first quarter 2009 an additional three shareholders purchased a total of 50,000 shares of common stock at a price of $1.00 per share and have the right to “put” these shares back to the Company at a price of $1.50 per share. The proceeds from these sales have been classified as a current liability and the potential increase in the amount to be paid of $25,000 has been expensed as interest expense. In Second quarter 2010 the shareholders with a right to "put" shares back to the Company received an additional 273,000 shares of common stock as "forbearance" shares due to the Company's inability to repurchase their shares as agreed. NOTE 10-Commitments and Contingencies Lease agreements In April, 2008 Euro Group entered into a five year lease agreement for office space at 10 Midland Avenue, Port Chester, New York, with the lease term commencing in May 2008 and expiring in May 2013. As part of the negotiation the Company received three months free rentand commenced rent payments in August 2008. The annual rent for calendar year 2011 is $28,168 with annual increases of 3% thereafter for the term of the lease. The Company is also responsible for paying, on a monthly basis, its pro-rata share of real estate taxes, operating expenses and electric charges. NOTE 11- Segment Information The determination of the company's business segments is based on how the company monitors and manages the performance of its operations.The company's operating segments are strategic business units that offer different products and services. They are managed separately because each requires different marketing strategies, personnel skill sets and technology. The Company allocates revenues,expenses, assets and liabilitiesto segmentsonlywhere directly attributable. The unallocated corporate administration amounts are costs attributed to finance, corporate administration, human resources, legal and corporate expense items, and are included to reconcile segment data to the consolidated financial statements. F-6 A summary of the Company's segments for the three month periods ended March 31, 2011 and 2010 was as follows: Telephone products and Transportation Unallocated services products Corporate (Europhone) (Eurospeed) Administration Total Segment Segment Amounts Amount Three Months Ended March 31, 2011 Total revenues $ Income (loss) from Operations ) ) ) Depreciation expense Total assets Three Months Ended March 31, 2010 Total revenues $ $ $ Income (loss) from Operations ) ) $ ) ) Depreciation expense Total assets F-7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations General The Company is actively marketing its telephone products and services. The Company’s exclusive distributor for transportation products was terminated in 2009, and subsequently filed for bankruptcy. No replacement has been identified, and the Company is not actively marketing transportation products at this time.We will require additional capital in order to expand our operations and implement our business plan and we have no firm commitments for capital at this time. In 2002, the Company entered into an agreement for the purchase of the assets and the business of Europhone USA, Inc., Europhone, Inc., Eurokool and Eurospeed resulting in our assumption of manufacturing and distribution agreements for long distance calling cards and related activities, air conditioners and scooters. The Company has since expanded and modified the scope of its business and prospective business to include prepaid calling cards, e-pins and sim chips as well as cell phones, and prepaid calling cards. The Company has previously been active in the marketing of transportation products, butis not actively marketing them at this time. The goal has been and continues to be, the manufacture or assembly, and marketing of products under the "Eugro" and "Euro" brand names. We are currently located in Port Chester, New York. Euro Group of Companies is an operating company whose subsidiary companies market and sells the "Euro" and "Eugro" families of products. The Company operates in three separate and distinct business areas - we are currently marketing telecommunications products and services and plan to commence marketing of consumer products at some time in the future. Additional information on these businesses can be found in the "Business" section of the 10-K report. To satisfy any future sales of transportation products at such time as we might resume marketing these products, we will purchase motorcycles and scooters from contract manufacturers located in the Peoples' Republic of China ("PRC") with whom we have contracted to produce Eurospeed-branded products. The Company will rely upon the continued ability of the Chinese manufacturers to provide such pricing, payment terms, product quality, and certification with USDOT and EPA to remain competitive. The Company's exclusive distributor of Eurospeed Inc. products in the United States, Canada and Puerto Rico, American Motor Sports, LLC, has been terminated for his failure to meet the minimum unit sales requirements in the distribution agreement, and has subsequently filed for bankruptcy protection.The Company is currently considering alternative strategies for the marketing of transportation products in the United States, Canada, Puerto Rico, and worldwide. We have entered into agreements with manufacturers in China, Taiwan and Korea to produce our mobile phone and consumer electronics products. Business Activities The Company's revenue during the three months ended March 31, 2011 totaled $20,083 from the sale of telecommunications products and services. See our "Business" section, above, for a more detailed description of these businesses and our related manufacturer and distribution agreements. In the quarter ended March 31, 2011 the Company recorded no sales of Eurospeed products. Europhonemarkets prepaid wireless services for both residential and corporate users that allow users to purchase either unlimited calling services for a set period of time (a week or a month, for instance), or a designated amount of long distance minutes (the "minute plan") to make calls from virtually any telephone worldwide. These phone cards can be used either until the time period lapses, in the case of the international unlimited card, or until the prepaid minute air time charges and other charges equal the total value of the card. Revenue for these prepaid minute cards is recognized upon activation of prepaid cards regardless of whether all the time is used as prepaid minute cards are non-returnable. Management believes that once the card is activated the face amount of the card is consumed within 30 to 60 days through usage and fees. During the quarter ended March 31, 2011 the Company's Europhone subsidiary sold international calling cards and services aggregating $20,083. We have continued to finance our activities through the sale of equity through private placements and the resources of management and have devoted the majority of our efforts to implementing our marketing plans for telecommunications products and consumer electronic products and appliances; developing sources of supply; further developing our product offering; developing and testing marketing strategy; and upgrading the management team. Responding to the softness in the general economy, the Company instituted a rigorous cost reduction program in the first quarter of 2009 including staffing reductions, reduced work hours for corporate staff and rigorous expense controls, and these cost containment programs are still in place. 2 Results of operations for the three months ended March 31, 2011, as compared with March 31, 2010 are as follows: For the three months ended March 31, 2011, revenue was $20,083 compared to revenue of $ 39,891 for three months ended March 31, 2010. The decrease in revenue of$19,808 was attributable to a reduction in sales generated from the sale of telephone products and services including, sales of world sim and prepaid calling cards, cell phones, mobile activations and commissions. Cost of sales increased to $14,000 for the three months ended March 31, 2011 from $12,099 for the three months ended March 31, 2010. The Company experienced a gross profit of $6,083 for the three months ended March 31, 2011 compared to a gross profit of $27,792 for the three months ended March 31, 2010, a decrease of $21,709. Selling, general and administrative expenses decreased to $27,706 during the first quarter of 2011, from $ 1,198,922 for the first quarter of 2010. The decrease in selling, general and administrative expenses in the first quarter 2011 is primarily attributable to the write-off of receivables and inventory in the transportation products segment in the approximate amount of $1.1 million in first quarter 2010 duet to the bankruptcy filing of our former exclusive distributor for transportation products. The net loss for the three months ended March 31, 2011 was $21,623 compared to a net loss of$1,517,628 for the three-month period endedMarch 31, 2010. Liquidity and Capital Resources At March 31, 2011 the Company had a working capital deficit of approximately $1,912,073 as compared to a working capital deficit of approximately $1,879,546 at December 31, 2010, and a stockholders’ deficiency of$5,287,634. The company has experienced losses in the past, and has an accumulated deficit of approximately $11,654,406. The accompanying financial statements have been prepared assuming that the Company will continue as a growing concern. These conditions continue to raise doubt about the Company's ability to continue as a going concern. Management's plans with respect to these matters include restructuring its existing debt, raising additional capital through future issuances of stock and/or other equity, and finding profitable markets for its products to generate sufficient cash to meet its business obligations. However, there can be no assurance that the Company will be able to obtain sufficient funds to continue operations and/or the development of its product marketing plan and distribution network. The accompanying financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. At March 31, 2011 loans payable to related parties were $3,021,090. These loans have been reclassified to Long-term liabilities, and repayment will not be demanded before June 2012. As of March 31, 2011 the Company was in default of the payment terms of bank overdraft facilities aggregating $34,293. The bank has agreed to suspend the accrual of interest on the balances due through December 31, 2011. The bank overdraft facilities are personally guaranteed by the Chief Executive Officer. In the first quarter 2011 the Company sold no shares of common stock. In the three months ended March 31, 2010 the Company sold 535,000 restricted shares of common stock for gross proceeds of $48,500. Item 3. Controls and Procedures a. Evaluation of Disclosure Controls and Procedures Based on an evaluation under the supervision and with the participation of the Company's management, the Company's principal executive officer and principal financial officer have concluded that the Company's disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the "Exchange Act"), as amended were effective as of March 31, 2011 to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms and also designed to ensure that information required to be disclosed in such reports is accumulated and communicated to the Company's management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. b. Changes in Internal Control over Financial Reporting There were no changes in the Company's internal controls over financial reporting identified in connection with the evaluation required by paragraph (d) of Rule 13a-15 or Rule 15d-15 under the Exchange Act that occurred during the quarter ended March 31, 2011 that have materially affected or are reasonably likely to materially affect the Company's internal controls over financial reporting. 3 PART II. OTHER INFORMATION Item 1 Legal Proceedings None Item 2Unregistered Sales of Equity Securities and Use of Proceeds None Item 3Defaults Upon Senior Securities None Item 4Submission of Matters to a Vote of Security Holders None Item5Other Information None Item 6. Exhibits and Reports on Form 8-K 21.1 List of Subsidiaries 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer pursuant to 8 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer Pursuant to 8 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 4 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, Euro Group of Companies, Inc has duly caused this financial report on Form 10-Q for the quarter ended March 31, 2011, to be signed on its behalf by the undersigned, thereunto duly authorized. EURO GROUP OF COMPANIES, INC. /s/Vasilios Koutsobinas Vasilios Koutsobinas Chief Executive Officer, Director June 14, 2011 (Principal Executive Officer) /s/ Andrew Eracleous Andrew Eracleous Chief Financial Officer Director (Principal Financial and Accounting Officer) 5 Exhibits Number
